Casey, J.
Appeal from a judgment of the Supreme Court (Torraca, J.), entered February 10, 1993 in Albany County, which granted petitioners’ application, in a proceeding pursuant to CPLR article 78, to annul a determination of respondents which terminated the employment of certain petitioners.
Supreme Court erred in failing to honor respondent Department of Civil Service’s long-standing interpretation of the phrase "same or similar positions” in Civil Service Law § 80 (1) to mean positions with the same title (see, Matter of McDermott v New York State Off. of Mental Health, 195 AD2d *902932, lv denied 82 NY2d 660). Accordingly, we reverse Supreme Court’s judgment and confirm respondents’ determination.
Cardona, P. J., White, Weiss and Peters, JJ., concur. Ordered that the judgment is reversed, on the law, without costs, determination confirmed and petition dismissed.